Citation Nr: 1445556	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-32 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the character of the appellant's discharge from active service constitutes a bar to VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The appellant served on active duty in the United States Marine Corps from September 2002 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appellant testified before a Decision Review Officer (DRO) in November 2010 and the undersigned Veterans Law Judge in December 2013.  In June 2012 the appellant submitted a DD Form 215, Correction to a DD Form 214, with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

In addition to the paper claims file, there is also an electronic (Virtual VA) paperless claims file.  The documents contained therein are duplicative of evidence in the Veteran's paper claims file with the exception of his December 2012 transcript of his Board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The question that must be resolved in this appeal is whether the nature of the appellant's character of discharge due to misconduct is a bar to his receipt of VA benefits.  Here, there are several important forms that appear to provide conflicting information which must be resolved prior to a final decision.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).
The law provides that for VA purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2; 38 C.F.R. § 3.12. 

A discharge or release because of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct, which includes a discharge under other than honorable conditions and does not include discharge because of a minor offense if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 3 8 C.F.R. § 3.1(n).  As it prevents attainment of veteran status, a discharge under any of the aforementioned offenses pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits.  See 38 C.F.R. § 3.12(b).  The designation of a discharge by the service department is binding on VA as to character of discharge. 38 C.F.R. § 3.12(a).

Based upon the above requirements, the Board must review the facts of the appellant's case.  Here, the appellant's service personnel records indicate that in December 2001 he enlisted in the Marine Corps Reserves via the Delayed Entry/Enlistment Program (DEP).  He committed to not less than four years of service in the Marine Corps.  The appellant entered active service on September 9, 2002.  On October 21, 2005, he reenlisted in the Marine Corps for four additional years.  In August 2008 the appellant was recommended for administrative discharge.  The DD 214 listed his service as from September 19, 2002, to August 28, 2008; the type of separation was misconduct and the character of service was "other than honorable".  A  February 22, 2012, Form DD 215, Correction to Form DD 214, shows that item number 18 (Remarks) should be corrected to "Continuous Honorable Active Service from September 19, 2002, to October 20, 2005."  

In January 2010 the RO determined that the discharge for the period of September 19, 2002, to August 28, 2008, was a bar to VA benefits under 38 C.F.R. § 3.12(d)(4) and 38 U.S.C.A. § 5303(a).  It was after this date that the DD-Form 215 showing a correction to the dates of other than dishonorable service was submitted.  

The Forms DD 214 and  DD 215 contain several inconsistencies   The remarks in box 18 (Remarks) of the DD 215 indicate that the appellant's service from September 2002 to October 2005 was honorable, but this conflicts with box 23 (Type of Separation) and box 24 (Character of Service) of the DD 214 which show "misconduct" and "other than honorable" respectively.  These inconsistencies must be clarified.  It stands to reason that the appellant would argue that part of his first period of service was under conditions other than dishonorable and that he received an unconditional discharge from service.  As such and for the reasons given below, the dates of any service that is deemed other than dishonorable must be clarified.  

The law also provides that a person shall be considered to have been unconditionally discharged or released from active military, naval, or air service when (1) the person served in the active military, naval, or air service for the period of time the individual was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  See 38 C.F.R. § 3.13(c) (2013).  Here, at the time of his first enlistment, the appellant was obligated to serve for four years.  He was not discharged from service after four years because he reenlisted for another four-year period in October 2005.  From the evidence of record, it appears that he would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment except that the dates given on the form 215 do not encompass a four-year period of time.  

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service. See 38 C.F.R. § 3.13(b).  There are two types of character of discharge bars to establishing entitlement for VA benefits: (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and (2) regulatory bars listed in 38 C.F.R. § 3.12(d). 

As noted, the appellant's DD 215 shows that he had "Continuous Honorable Active Service from September 19, 2002, to October 20, 2005."  The period of time does not reflect the entire time the appellant was obligated to serve at the time of his entry (first enlistment) into service as required by 38 C.F.R. § 3.13(c) (2013) cited above.  Thus, clarification is warranted as to the question of whether the appellant would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  

It is unclear from the current record whether upgrade to "Continuous Honorable Active Service from 9/19/2002" was made in accordance with 38 C.F.R. 3.12(g) which states that "An honorable or general discharge issued on or after October 8, 1977, by a discharge review board established under 38 U.S.C. 1553, sets aside a bar to benefits imposed under paragraph (d) (which applies here as §3.12(d)(4) refers to willful and persistent misconduct) under certain provisions.  See 38 C.F.R. §3.12(g)(1-3).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant's claims file, including his service personnel records and his DD Form 214 and DD Form 215 to: 	 The Secretary of the Navy
   Council of Review Boards
   ATTN: Naval Discharge Review Board
   720 Kennon Ave S.E., Suite 309
    Washington Navy Yard, DC 20374-5023.  
    
         The Naval Discharge Review Board is requested to provide detailed and specific answers to the following questions:

A) Whether the appellant would have been eligible for
   a discharge or release under conditions other than 
   dishonorable at that time except for the intervening 
   enlistment or reenlistment?  Ask them to provide any 
   documents relevant to the Veteran's character of discharge 
   for his first period of active duty.

B) Clarify the intent behind stating in box 18 (Remarks) 
that the appellant's service from September 2002 to 
October 2005 was honorable but not adjusting 
box 23 (Type of Separation) and box 24 
(Character of Service).  Was the Marine Corps 
separating the appellant's military service into 
2 different periods of service?

C) Does the appellant's service, from September 2002 to 
October 2005, satisfy his 4-year enlistment obligation?

Detailed answers and explanations are required.  A 
response such as "no change to the previous information" is insufficient.

2.  After undertaking any additional development which it deems to be necessary, readjudicate the appellant's issue of character of discharge. If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and given an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

